Citation Nr: 1536558	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to July 23, 2010, and in excess of 40 percent as of July 23, 2010, for a lumbar spine disability.

2.  Entitlement to an earlier effective date for the assignment of a 20 percent evaluation for service connected AC joint degenerative joint disease and impingement syndrome claimed as left shoulder pain and multiple joint pains.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from April 1984 to October 1984, from February 1991 to May 1991, and from March 1992 to March 1996; in the Marine Corps from February 1987 to March 1987; and in the Army from January 1997 to April 1997 and from December 2003 to March 2005.  He also was a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for a lumbar spine disability and assigned a 10 percent rating effective March 6, 2005.  

As discussed in previous Board decisions, a Decision Review Officer (DRO) later assigned a 20 percent rating for the lumbar spine disability effective the date of service connection.  In April 2010, the Board remanded the matter for additional development.  Then, a March 2012 rating decision increased the rating for the lumbar spine disability to 40 percent effective July 23, 2010.  In a September 2012 decision, the Board denied the claim for a higher initial rating and the Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a May 2013 Order, the Court remanded the claim for readjudication in accordance with the joint motion.  The remainder of that Board decision was left undisturbed.

In a June 2014 decision the Board remanded the claim for further development.  

As will be discussed further below, in April 2015 the Veteran filed a notice of disagreement with the effective date of the assignment of a 20 percent evaluation for his AC joint degenerative joint disease and impingement syndrome claimed as left shoulder pain and multiple joint pains.  However, to date the Veteran has not been provided with a statement of the case in regards to that issue.  

This appeal was processed using the Veterans Benefits Management System (VBMS) a review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 decision, the Board noted that the Veteran had been examined by the VA in January 2014.  The Board noted that the examiner indicated that the Veteran would have additional functional loss or functional impairment during flare-ups.  However, the examiner did not express the additional functional loss or impairment in terms of additional degrees of limited motion.  Therefore, the Board remanded the claim to afford the Veteran another VA examination.  

An August 2014 VA addendum opinion shows that the January 2014 VA examiner stated that pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability during flare-ups.  The examiner also stated that pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability during repeated use of the joint.  The examiner explained that any limitation of range of motion (ROM) could not be estimated, but loss of function during flare-ups or when joint is used repeatedly over a period time is described by the Veteran as an inability to bend at all due to pain and weakness during flares.  

In a January 2015 addendum opinion the January 2014 examiner further explained that any limitation of ROM could not be estimated, but loss of function during flare-ups or when joint is used repeatedly over a period time is described, in relevant part, as during flares the Veteran reports that he cannot bend the back at all due to pain and weakness.  The examiner noted that ROM of the back ranges 0-0 degrees during flexion.  

The Board notes that the June 2015 supplemental statement of the case lists a May 2015 VA examination.  However, a review of the substantive content of the supplemental statement of the case does not include any actual reference to any May 2015 VA examinations.  Furthermore, there is no May 2015 VA examination located in the Veteran's claims file.  

Therefore, the Board finds that although two addendum opinions were obtained, the RO has not substantially complied with the June 2014 remand directives as the Veteran has not been afforded a new VA examination to determine the severity of his low back disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such another remand is necessary to afford the Veteran a new VA examination.

Finally, as discussed above, in April 2015, the Veteran filed a notice of disagreement with the effective date of the assignment of a 20 percent evaluation for his AC joint degenerative joint disease and impingement syndrome claimed as left shoulder pain and multiple joint pains.  However, to date the Veteran has not been provided with a statement of the case in regards to that issue.  Therefore, on remand the Veteran should be provided with such.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished a statement of the case that addresses the effective date of the assignment of a 20 percent evaluation for his AC joint degenerative joint disease and impingement syndrome claimed as left shoulder pain and multiple joint pains.  The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

2. Schedule the Veteran for a new VA examination to determine the current nature and severity of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  In so opining the examiner should address the January 2014 VA examination and August 2014 and January 2015 VA addendum opinions.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  In so opining the examiner should address the January 2014 VA examination and August 2014 and January 2015 VA addendum opinions.  

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




